UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1806



OFFICIAL UNSECURED CREDITORS’ COMMITTEE,

                                               Creditor - Appellant,

          versus


PENSION BENEFIT GUARANTY CORPORATION,

                                                Creditor - Appellee,


HARRIET & HENDERSON YARNS, INCORPORATED,

                                                 Debtor - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-917)


Submitted:   January 26, 2006             Decided:   February 9, 2006


Before WILKINS, Chief Judge, WILLIAMS, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Grogan, David H. Conaway, David A. Matthews, SHUMAKER,
LOOP & KENDRICK, L.L.P., Charlotte, North Carolina, for Appellant.
Jeffrey B. Cohen, Chief Counsel, Israel Goldowitz, Deputy Chief
Counsel, Nathaniel Rayle, Attorney, PENSION BENEFIT GUARANTY
CORPORATION, Office of the Chief Counsel, Washington, D.C., for
Appellee Pension Benefit Guaranty Corporation; Tyler P. Brown, J.
R. Smith, HUNTON & WILLIAMS, Richmond, Virginia, for Appellee
Harriet & Henderson Yarns, Inc.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM

     The Official Committee of Unsecured Creditors (the Committee)

appeals the district court’s order affirming the bankruptcy court’s

order, which allowed the Pension Benefit Guaranty Corporation

(PBGC) to amend a prior claim and approved a settlement between

PBGC and Harriet & Henderson Yarns, Inc. (the Debtor).                 For the

reasons that follow, we affirm.

     On July 15, 2003, the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 of the Bankruptcy Code.                   See 11

U.S.C.A. § 1101 et seq. (West 2004).          On its schedule, the Debtor

listed PBGC’s claim in the amount of $2,604,000.                On February 17,

2004, PBGC filed an amended proof of claim in the amount of

$18,720,000.    The Committee filed an objection to PBGC’s amended

claim, arguing that it was filed after the claims bar date.                  On

September 15, 2004, the Debtor and PBGC reached a settlement

agreement, under which PBGC would receive a general unsecured claim

in the amount of $10,200,000 as well as an administrative claim of

$25,000. The Committee then filed an objection to the proposed

settlement, arguing that it was neither reasonable nor in the best

interests of the Debtor’s estate.

     The bankruptcy court found that PBGC’s February 17, 2004 claim

amended   the   original    claim   listed    on   the   schedule,     and   was

therefore    timely.       The   bankruptcy    court     also    approved    the

settlement, finding that it was in the best interests of the Debtor


                                      3
and its creditors.     In a June 13, 2005 order, the district court

affirmed the bankruptcy court’s order.            The Committee timely

appealed, again arguing that PBGC’s amended proof of claim was

untimely and that the settlement should not be approved.

     We review de novo the judgment of a district court sitting in

review of a bankruptcy court.     In re Bogdan, 414 F.3d 507, 510 (4th

Cir. 2005).    Specifically, we review a bankruptcy court’s factual

findings for clear error and questions of law de novo.            Id.     We

review   for   abuse   of   discretion   the   decisions   to   approve    a

settlement agreement, Hensley v. Alcon Labs., Inc., 277 F.3d 535,

541 (4th Cir. 2002), and to allow an amendment to a proof of claim.

In re Davis, 936 F.2d 771, 775 (4th Cir. 1991).

     We have reviewed the record, briefs, and applicable case law

on this matter.    Our careful review persuades us that the rulings

of the district court were correct.        Accordingly, we affirm the

district court’s order on the reasoning of the district court. See

Official Comm. of Unsecured Creditors v. Pension Benefit Guar.

Corp., No. 5:04-CV-917-BO(3) (E.D.N.C. Jun. 13, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                    4